                                                                                            FILED 
                                                                                            CLERK 
                                                                                                
 UNITED STATES DISTRICT COURT                                                   10:20 am, Apr 04, 2019
                                                                                                
 EASTERN DISTRICT OF NEW YORK
                                                                                    U.S. DISTRICT COURT 
 ---------------------------------------------------------X
                                                                               EASTERN DISTRICT OF NEW YORK 
 KAREN A. INGRASSIA,
                                                                                    LONG ISLAND OFFICE 
                           Plaintiff,                         MEMORANDUM OF
                                                              DECISION & ORDER
                  -against-                                   2:16-cv-00995 (ADS) (AKT)

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Law Office Charles E. Binder and Harry J. Binder
Counsel for the Plaintiff
485 Madison Ave. Suite 501
New York, NY 10022
      By:      Charles E. Binder, Esq., Of Counsel.

United States Attorney’s Office
Eastern District Of New York
271 Cadman Plaza East
Brooklyn, NY 11201
      By:     Candace Scott Appleton, Esq., Assistant United States Attorney,
              Rukshanah L. Singh, Esq., Assistant United States Attorney.

SPATT, District Judge:

        On August 18, 2017, the Plaintiff moved for an Order approving the contingency-fee

arrangement entered into between the Plaintiff and counsel and directing the SSA to remit to

Plaintiff’s counsel twenty-five percent of Plaintiff’s past-due SSD benefits, totaling $31,512.23.

        On September 26, 2018, the Court referred the motion to United States Magistrate Judge

A. Kathleen Tomlinson for a Report and Recommendation as to whether the motion should be

granted, and if so, what the award should be.



                                                        1
           On March 19, 2019, Judge Tomlinson issued a Report and Recommendation (“R&R”) that

Plaintiff’s motion for attorneys’ fees be granted, and the SSA be directed to remit to Plaintiff’s

counsel $31,512.23 in attorneys’ fees, offset by $6,000.00, which Plaintiff’s counsel has already

been awarded in attorneys’ fees. Judge Tomlinson electronically served a copy of the R&R on the

parties.

           It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

           As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

           Accordingly, the R&R is adopted in its entirety. The Plaintiff is awarded attorneys’ fees

and costs in the amount explained in the R&R.


 SO ORDERED.

 Dated: Central Islip, New York

            April 4, 2019

                                                        ___/s/ Arthur D. Spatt_______

                                                          ARTHUR D. SPATT

                                                       United States District Judge




                                                   2
